Citation Nr: 0307162	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left shoulder 
impairment, severe degenerative joint disease (DJD) with 
osteoarthritic destruction of the acromioclavicular joint.  

(The issue of entitlement to a disability rating greater than 
20 percent for residuals of dislocated right shoulder will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1948 to August 
1952 and from June 1953 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board notes that clarification of the issues on appeal, 
as discussed in the Board's September 2002 decision, has been 
accomplished.  The issues are as stated above.  However, the 
Board is undertaking additional development on the issue of 
an increased disability rating for residuals of dislocated 
right shoulder pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

Review of the claims folder reveals a May 2001 statement from 
the veteran in which he indicates a desire to reopen his 
claim for service connection for peripheral neuropathy due to 
herbicide exposure in service and seeks an increased 
disability rating for his service-connected hemorrhoids.  
Neither of these issues has been addressed by the RO.  The 
matter is referred to that office for the appropriate action.   




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of left shoulder impairment 
with DJD in service or for many years thereafter, and no 
competent medical evidence of a nexus between the current 
left shoulder impairment and the veteran's period of active 
service.  


CONCLUSION OF LAW

Service connection for left shoulder impairment, severe DJD 
with osteoarthritic destruction of the acromioclavicular 
joint is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the May 1999 rating decision, September 
1999 statement of the case, and supplemental statements of 
the case dated through January 2002, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in a September 2001 
letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the veteran and VA to identify and/or 
secure evidence relevant to the appeal, related what 
development steps had already been taken, and asked the 
veteran to submit or identify additional pertinent evidence.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, VA treatment 
records, and the report of the December 1998 VA examination.  
The veteran has not identified or authorized the release of 
any private medical records relevant to the appeal.  The 
Board also notes that the RO has not secured a medical 
examination or opinion on the question of the etiology of the 
veteran's left shoulder impairment.  However, the Board 
finds, as discussed in more detail below, that a medical 
examination or opinion is not necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Therefore, the Board is 
satisfied that the duty to assist has been met.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because he 
has received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that the preponderance of the 
evidence is against service connection for left shoulder 
impairment with DJD. Id.  First, the medical evidence of 
record fails to disclose any arthritis in service or for many 
years after the veteran's retirement.  Accordingly, the 
presumption of in-service incurrence of chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Second, review of the service medical records finds no 
diagnosis or evidence of chronic left shoulder disorder in 
service.  In fact, there is no evidence of any left shoulder 
complaint or physical finding on examination of left shoulder 
abnormality at any time, including during the January 1970 
retirement physical.  Therefore, service connection may not 
be established based on chronicity in service or on 
continuity of symptomatology of a disorder seen in service.  
38 C.F.R. § 3.303(b).  

The Board observes that the veteran alleges two types of 
injury to the left shoulder, which he argues cumulatively 
resulted in his current left shoulder condition.  The second 
theory is repeated impact on the shoulders from the recoil 
associated with firing an anti-aircraft gun during his Korean 
War service.  To the extent he describes firing this weapon 
and incurring shoulder trauma during combat, the Board 
acknowledges that VA law and regulation can operate to 
establish the incurrence of shoulder injury in service 
without evidence thereof.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).    

However, even assuming that the veteran suffered left 
shoulder trauma in service, the Board finds no competent 
medical evidence that relates the current left shoulder 
impairment with severe DJD and osteoarthritic destruction of 
the acromioclavicular joint to such in-service trauma.  
Boyer, 210 F.3d at 1353.  That is, the medical evidence is 
silent for any comment as to a service-related etiology of 
the left shoulder disorder.  In fact, only the veteran 
himself has provided an opinion relating the disorder to 
service.  He describes repeated jolts to the left shoulder in 
service, which he argues constitute injuries that led to his 
current shoulder disorder.  Clearly the veteran is competent 
to relate and describe the nature of his alleged injuries.  
However, absent medical knowledge or training, his conclusion 
that the alleged injuries resulted in the development of the 
left shoulder disorder is not competent medical evidence 
needed to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.    

VA medical records contain reports from the veteran that he 
injured his shoulder in service.  In one of these records 
dated in March 1999, notes indicate that the veteran had DJD, 
post-traumatic, secondary to service-connected injuries, for 
which he had a pending claim, though it is not clear whether 
the statement intends to refer to the left shoulder.  
However, to the extent it may be argued that this record 
serves to relate the left shoulder impairment to service, the 
Board emphasizes that there is no associated evidence 
reflecting a medical determination of causation based on 
examination and analysis.  In fact, the only other statements 
suggesting the cause of the DJD are the veteran's own 
reports.  As discussed above, there is simply no medical 
evidence of left shoulder impairment in service or for many 
years later.  A medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence).    

Thus, the Board finds that the evidence of record is 
insufficient to competently relate the current left shoulder 
impairment to service.  Boyer, 210 F.3d at 1353.  
Accordingly, the preponderance of the evidence is against 
service connection for left shoulder impairment.  38 U.S.C.A. 
§ 5107(b).  The appeal must therefore be denied. 

The Board acknowledges that VA has not secured a medical 
examination or opinion with respect to the etiology of the 
veteran's left shoulder impairment.  The VCAA specifies that, 
in the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim. Id.  

In Charles v. Principi, 16 Vet. App. 370, 374 (2002), the 
U.S. Court of Appeals for Veterans Claims (Court) found that 
VA had not fulfilled the duty to assist when it failed to 
provide the veteran with a medical examination and opinion.  
The veteran had a diagnosis of tinnitus, which the Court 
found met the requirement of competent evidence of a current 
disability. Id.  In addition, the veteran had provided lay 
evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability may be 
associated with the veteran's active service. Id. at 374-75.  
The Court then found that there was not competent medical 
evidence addressing whether there was a nexus between the 
tinnitus and service. Id. at 375.  It concluded that, because 
such a medical opinion was necessary to decide the claim, the 
VCAA required VA to obtain a medical nexus opinion. Id.   

The instant appeal differs from the Charles case in one 
critical aspect.  In Charles, the Court specifically found 
that the veteran was competent to testify as to ringing in 
his ears because ringing in the ears was capable of lay 
observation. Id. at 374 (citing Caluza v. Brown, 7 Vet. App. 
498 (1995) (where the determinative issue does not require 
medical expertise, lay evidence may suffice)).  Thus, that 
lay evidence was sufficient to associate the tinnitus with 
service. Id.  Tinnitus is generally defined as a noise in the 
ears, such as ringing.  See YT v. Brown, 9 Vet. App. 195 
(1996) (citing Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994)).

In this case, as discussed above, the question is whether the 
disorder at issue was incurred in or is otherwise related to 
service.  Although the veteran is competent to describe the 
alleged in-service incidents and his symptoms, those symptoms 
are not necessarily associated with the diseases alleged, and 
may in fact be associated with any number of disorders.  The 
veteran is not competent to offer an opinion as to what the 
appropriate diagnoses for those symptoms are and what their 
etiology is.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  As his opinion with report of injury in service 
is the only evidence associating the left shoulder impairment 
with service, the Board finds that the second requirement at 
38 U.S.C.A. § 5103A(d) is not met.  Therefore, VA is not 
required to obtain a medical examination or opinion.  


ORDER

Service connection for left shoulder impairment, severe DJD 
with osteoarthritic destruction of the acromioclavicular 
joint is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

